DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 2016/0045381) in view of Bullivant et al. (US 2014/0061273).
In re claim 1: Spence discloses system capable of fighting a virus and germs, comprising: a main container  602 having a base, a plurality of sidewalls, and an upper opening defining an interior volume; a lid pivotally attached to one of the sidewalls; a locking latch affixed to the lid configured to engage a locking receiver affixed to one of the sidewalls; a plurality of interior compartments disposed within the interior volume (see central figure of the inside of container 602 in FIG.6A); a travel bag 616 removably secured within a second interior compartment (see FIG.6A of Spence).
Spence discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Bullivant et al.:
Bullivant et al. teaches the provision of a travel bag 10 comprising a plurality of germ fighting items (at least [0053] and [0056] of Bullivant et al.); a plurality of disinfectant containers removably secured within a first interior compartment (at least [0053] of Bullivant et al); a sealable body suit removably secured within a third interior compartment (at least claim 15 of Bullivant et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the System of Spence with a plurality of germ fighting items, disinfectant and a protective body suit as taught by Bullivant et al. in order to provide the proper medical probations to prevent further issues during use (see [0017]-[0019] of Bullivant et al.).
In re claim 2: a user device (mobile phone or computer) in wireless communication with an inherent database, wherein the user device (mobile phone or computer) is configured to receive information regarding correct usage of the plurality of germ fighting items (see [0035]-[0037] of Bullivant et al.).
In re claim 3: the first interior compartment is removable from the main container 602 (see FIG.6A of Spence).
In re claim 4: the disinfectant containers 114/116 and the containers inside 104) are secured within the first interior compartment via a plurality of flexible retaining rings (ring formed from 106b/107b when supporting the containers Fig.8) disposed within the first interior compartment (at least [0053] and [0056] of Bullivant et al.).
In re claim 5: the database is inherently configured to receive resupply requests from the user device (mobile phone or computer) (see [0035]-[0037] of Bullivant et al.).
In re claim 6: the travel bag 616 is a backpack having a pair of shoulder straps (see FIG.6A of Spence). 
In re claim 8: the travel bag includes multiple pockets preloaded with a plurality of germ fighting items (at least [0053] of Bullivant et al.).
In re claim 9: each compartment of the plurality of compartments includes its own locking mechanism, such that each compartment of the plurality of compartments can be locked or accessed individually (see FIG.6A of Spence). 
In re claim 12: the database is inherently configured to transmit information regarding reorder dates based on an amount of time having elapsed after a prior restock of items in the main container (mobile phone or computer) (see [0035]-[0037] of Bullivant et al.).
In re claim 13: the plurality of germ fighting items are selected from the group of: a glove, a mask, a disinfectant spray, a pair of goggles, a face shield, a shoulder mounted bubble enclosure, a toilet seat cover, a vomit bag, and a hand sanitizer (at least [0053] and [0056] of Bullivant et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the System of Spence in view of Bullivant et al. for the same reason as discussed above in claim 1.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 2016/0045381) in view of Bullivant et al. (US 2014/0061273) and in further view of Holtz (US 2015/0257517). Spence in view of Bullivant et al. teaches the claimed limitation as discussed above with the exception of the following claimed limitation that is taught by Holtz:
In re claim 7: the travel bag is a fanny pack having a waist strap ([0027] and [0037] of Holtz).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the System of Spence with a transforming travel bag as taught by Bullivant et al. in order to provide the desired carrying requirements when in use ([0027] and [0037] of Holtz).  

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 2016/0045381) in view of Bullivant et al. (US 2014/0061273) and in further view of Holtz (US 2015/0257517). Spence further discloses a lid storage area capable of storing a plurality of filter and frames (area defined under the lid as seen in FIG.6A of Spence). Bullivant et al. further teaches an escape hood that includes filters and frames to hold the filters as a key item in the kit ([0028], [0051], [0055], and [0056] of Bullivant et al.). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the System of Spence in view of Bullivant et al. as discussed above in claim 1, with additional replacement filter/filter frames in order to provide protection if the first set of filters have been used or are compromised. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Spence in view of Bullivant et al. reaches the claimed limitations as discussed above with the exception of the following claimed limitation that is taught by Hamilton:
In re claim 11: a pair of retaining straps H/H extending across the lid storage area (area defined inside of B) configured to secure the items therein (see figure 1 and Col.2, ll,46-58 of Hamilton)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the System of Spence in view of Bullivant et al. with a pair for retaining straps/bands as taught by Hamilton in order to secure items to the bottom of the lid are when in use (see figure 1 and Col.2, ll,46-58 of Hamilton).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for addition prior art the teaches and suggest limitations of the claimed and disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735